Citation Nr: 1709922	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-11 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post-operative residuals, meniscectomy, with degenerative joint disease of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

			  	
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1973.  

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted an increased (40 percent) rating for post-operative residuals, meniscectomy, with degenerative joint disease of the right knee.

The Veteran requested a Board hearing before a Veterans Law Judge on his May 2011 substantive appeal.  He was notified that his Board hearing had been scheduled for a date in August 2013 by way of a June 2013 letter.  This letter was sent to his address of record and was not returned as undeliverable.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board will proceed to adjudicate the Veteran's claim as if his hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

In April 2014, the Board expanded the appeal to include the inferred issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating and TDIU issues were both remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011).
Moreover, the Court recently held that the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id. at 168, n. 7.  

In this case, the Veteran was afforded a VA examination in July 2016 to determine the severity of his service-connected right knee disability.  The ranges of active right and left knee motions were reported and it was noted that there was objective evidence of pain with active motion of the right knee on both flexion and extension and that the pain caused functional loss.  Also, there was evidence of pain with weight bearing.

It is unclear from the July 2016 examination report the extent to which the Veteran experiences additional functional loss of the right knee (in degrees of motion) due to pain.  Also, the knee was not tested for pain on passive motion.  In addition, despite the fact that the Veteran reported right knee instability, joint stability testing was not performed.  In light of these deficiencies, the Board finds that a new VA examination should be conducted upon remand to assess the severity of the service-connected right knee disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported on a March 2015 "General Release for Medical Provider Information" form (VA Form 21-4142a) that he received relevant treatment from Kaiser Permanente.  It appears from a review of the claims file that the AOJ has not yet contacted this treatment provider to attempt to obtain the identified records. Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Furthermore, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) (2016).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b).  The claim for a TDIU is inextricably intertwined with the increased rating claim being remanded, and must therefore be remanded as well.

Finally, following the most recent supplemental statement of the case (SSOC) dated in March 2015, the report of the July 2016 VA knee examination has been associated with the Veteran's claims file.  This evidence has not been considered by the AOJ with respect to the issues on appeal.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (c) (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (requiring remand for initial AOJ review of pertinent evidence "unless this procedural right is waived by the appellant or representative").  Hence, the Board is also required to remand the issues on appeal for issuance of the necessary SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a right knee disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization (including both a VA authorization and any separate authorization that may be required by Kaiser Permanente) for VA to obtain all records of his treatment for a right knee disability from Kaiser Permanente (see the March 2015 VA Form 21-4142a) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2016).
 
2.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Palo Alto Vista electronic records system and dated from November 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the ranges of both right and left knee flexion and extension on both active motion and passive motion and in both weight bearing and non weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to both right knee flexion and extension:

What is the extent of any additional limitation of right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

4.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC that considers all additional relevant evidence (including the report of the July 2016 VA knee examination and all additional relevant evidence received since the March 2015 SSOC).  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

